DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US 2012/0188467), of record in the IDS, hereinafter “Escuti ‘467”, in view of Escuti et al. (US 2016/0011353), hereinafter “Escuti ‘353”, and Escuti et al. (US 2013/0027656), of record in the IDS, hereinafter “Escuti ‘656”.

Regarding claim 1, Escuti ‘467 discloses a light deflection device (see Figs. 1-21) comprising:
a light deflection element (e.g., PG1, Figs. 6-9; para. [0110]; i.e., “active PG”) that deflects incident light to be emitted (para. [0142]);
a driving unit (912, Fig. 9B) that drives the light deflection element; and
a liquid crystal diffraction element (e.g., PG2, Figs. 6-8; para. [0110]; i.e., “passive PG”) that is disposed on a light emission side of the light deflection element (see Figs. 6-8), a periodic structure pitch being 0.5 to 5 μm (para. [0096]),
wherein the liquid crystal diffraction element includes at least three optically-anisotropic layers (see Figs. 6-10; paras. [0092-0093, 0111, 0115]) each of which is formed using a composition including a liquid crystal compound (para. [0088]) and has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating in at least one in-plane direction (see Figs. 2, 9, 13; paras. [0095-0096, 0098, 0132]).
Escuti ‘467 fails to explicitly disclose the liquid crystal diffraction element in which the periodic structure pitch gradually changes from a center of deflection from the light deflection element toward an outside, wherein two optically-anisotropic layers of the at least three optically-anisotropic layers each include a liquid crystal compound that is twisted and aligned along a helical axis extending in a thickness direction and have opposite twisted directions in which the liquid crystal compound is twisted and aligned along the helical axis extending in the thickness direction, and remaining one optically-anisotropic layer of the at least three optically-anisotropic layers is the optically-anisotropic layer in which the liquid crystal compound is not twisted and aligned, and is disposed between the two optically-anisotropic layers in which the liquid crystal compound is twisted and aligned.
However, Escuti ‘353 discloses a light deflection device (see Figs. 1-12) comprising a liquid crystal diffraction element (110, Fig. 1) in which the periodic structure pitch gradually changes from a center of deflection (e.g., region 130) from the light deflection element toward an outside (e.g., regions 125a, 125b) (paras. [0021, 0094, 0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate liquid crystal diffraction element in which the periodic structure pitch gradually changes from a center of deflection from the light deflection element toward an outside, as in Escuti ‘353, into the device of Escuti ‘467 to provide a polarized lens effect, useful in various optical applications (Escuti ‘353, paras. [0003, 0088]).
Further, Escuti ‘656 discloses a light deflection device (see Figs. 1-15),
wherein two optically-anisotropic layers (e.g., 1001 and 1003, Fig. 10B) of the at least three optically-anisotropic layers each include a liquid crystal compound that is twisted and aligned along a helical axis extending in a thickness direction (para. [0085]) and have opposite twisted directions in which the liquid crystal compound is twisted and aligned along the helical axis extending in the thickness direction (see Fig. 10B; para. [0115]), and
remaining one optically-anisotropic layer (e.g., 1002, Fig. 10B) of the at least three optically-anisotropic layers is the optically-anisotropic layer in which the liquid crystal compound is not twisted and aligned, and is disposed between the two optically-anisotropic layers in which the liquid crystal compound is twisted and aligned (see Fig. 10B; paras. [0115-0116, 0130, 0152]; layer 1002 is considered to have zero twist angle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein two optically-anisotropic layers of the at least three optically-anisotropic layers each include a liquid crystal compound that is twisted and aligned along a helical axis extending in a thickness direction and have opposite twisted directions in which the liquid crystal compound is twisted and aligned along the helical axis extending in the thickness direction, and remaining one optically-anisotropic layer of the at least three optically-anisotropic layers is the optically-anisotropic layer in which the liquid crystal compound is not twisted and aligned, and is disposed between the two optically-anisotropic layers in which the liquid crystal compound is twisted and aligned, as in Escuti ‘656, into the device of Escuti ‘467 to provide polarization transformation with a continuous spatial variation in one or more dimensions in a condensed film (Escuti ‘656; para. [0115]).

Regarding claim 2, Escuti ‘467 discloses wherein the light deflection element is a liquid crystal optical phase modulation element (paras. [0088, 0132]).

Regarding claim 3, Escuti ‘467 fails to explicitly disclose wherein the light deflection element is a MEMS light deflection element.
However, Escuti ‘353 discloses wherein the light deflection element is a MEMS light deflection element (para. [0119]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light deflection element is a MEMS light deflection element, as in Escuti ‘353, into the device of Escuti ‘467 to use an element common and useful in applications such as optical switches and sensors.

Regarding claim 4, Escuti ‘467 fails to explicitly disclose wherein the liquid crystal alignment pattern of the optically-anisotropic layer is a concentric circular pattern having a concentric circular shape where the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating moves from an inside toward an outside.
However, Escuti ‘353 discloses wherein the liquid crystal alignment pattern (215b, Fig. 2B) of the optically-anisotropic layer (210b) is a concentric circular pattern having a concentric circular shape where the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating moves from an inside toward an outside (see Fig. 2B; para. [0095]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the liquid crystal alignment pattern of the optically-anisotropic layer is a concentric circular pattern having a concentric circular shape where the in-plane direction in which the direction of the optical axis derived from the liquid crystal compound changes while continuously rotating moves from an inside toward an outside, as in Escuti ‘353, into the device of Escuti ‘467 to provide a polarized lens effect, useful in various optical applications (Escuti ‘353, paras. [0003, 0088]).

Regarding claim 5, Escuti ‘467 discloses a λ/4 plate (1905, Fig. 19).

Regarding claim 6, Escuti ‘467 fails to explicitly disclose wherein the λ/4 plate is provided between the light deflection element and the liquid crystal diffraction element.
Escuti ‘353 further discloses wherein the λ/4 plate (120) is provided on the liquid crystal diffraction element (110) (see Fig. 1), but also fails to explicitly disclose the λ/4 plate is provided between the light deflection element and the liquid crystal diffraction element.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the λ/4 plate is provided between the light deflection element and the liquid crystal diffraction element, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.

Regarding claim 7, Escuti ‘467 fails to explicitly disclose a light collecting element that is provided upstream of the diffraction element in a light traveling direction.
However, Escuti ‘353 discloses a light collecting element that is provided upstream of the diffraction element (110) in a light traveling direction (see Fig. 1; para. [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light collecting element that is provided upstream of the diffraction element in a light traveling direction, as in Escuti ‘353, into the device of Escuti ‘467 to control the divergence angle of light for light efficiency.

Regarding claim 8, Escuti ‘467 and Escuti ‘353 fail to explicitly disclose wherein the light collecting element is provided upstream of the light deflection element in the light traveling direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the light collecting element is provided upstream of the light deflection element in the light traveling direction, since it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.

Regarding claim 9, Escuti ‘467 discloses an optical device (see Fig. 19) comprising:
the light deflection device (1901) according to claim 1;
a light source (1907) that emits light to the light deflection element of the light deflection device (see Fig. 19; para. [0159]); and
a light-receiving element (1908).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAISLEY L WILSON/Primary Examiner, Art Unit 2896